Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11 Feb 2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS has/have been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yousuf Ahmed (Reg. No. 74070) on 26 Feb 2021.
The application has been amended as follows: 
Claim 9 has been amended as follows:
A system comprising: 
a device configured to be insertable into a patient, where the device includes: 
a cannula having a first end region, a second end region, and a channel between the first end region and the second end region defining a longitudinal axis of the device, 
configured to be coupled to the first end region of the cannula and configured to capture an ultrasound return signal and a photoacoustic signal, where the imaging probe includes: 
a probe body including a first radial aperture and a second radial aperture circumferentially aligned with the first radial aperture, 
a transducer within the probe body and axially aligned with the first radial aperture, and 
a reflective surface within the probe body and axially aligned with the second radial aperture, wherein the reflective surface is coupled to a rail within the cannula and a position of the reflective surface along the rail is adjustable, and 
a biopsy device coupled to and extending within the cannula, where the biopsy device is configured to collect a tissue sample from the patient; 
a light transmission line extending from the second end region, through the cannula, and into the probe body; 
a laser disposed proximate the second end region of the cannula and configured to emit a light signal through the light transmission line and through the second radial aperture using the reflective surface, wherein a direction of the light signal is adjustable based on the position of the reflective surface along the rail; 
an ultrasound transmission line extending from the second end region, through the cannula, and into the probe body; Application Serial No. 15/631,672 Attorney Docket No. M16-236L-US1-f/T301 Page 3 of 14 

a computer configured to: 
generate an ultrasound image based on [[an]]the ultrasound return signal received by the transducer in response to the ultrasound signal, 
generate a photoacoustic image based on [[a]]the photoacoustic signal received by the transducer in response to the light signal, and 
overlay 
identify a tissue lesion based on the image; and 
an actuator coupled to the device proximate the second end region of the cannula and configured to automatically move the device to align the biopsy device, based on the image, with the tissue lesion for collection of the tissue sample.  
Claim 21 has been amended as follows:
A system comprising: 
a device configured to be insertable into a patient, where the device includes: 
a cannula having a channel defining a longitudinal axis of the device, and 
an imaging probe coupled to the cannula and configured to capture an ultrasound return signal and a photoacoustic signal, where the imaging probe includes: 
a probe body including a first radial aperture and a second radial aperture circumferentially aligned with the first radial aperture; 
a transducer within the probe body and axially aligned with the first radial aperture, and 
a reflective surface within the probe body and axially aligned with the second radial aperture, wherein the reflective surface is coupled to a rail within the cannula and a position of the reflective surface along the rail is adjustable, and 
a biopsy device coupled to and extending within the cannula, where the biopsy device is configured to collect a tissue sample from the patient; 
a light transmission line extending through the cannula and into the probe body; 
a laser configured to emit a light signal through the light transmission line and through the second radial aperture using the reflective surface, wherein a direction of the light signal is adjustable based on the position of the reflective surface along the rail; 
an ultrasound transmission line extending through the cannula and into the probe body; Application Serial No. 15/631,672 Attorney Docket No. M16-236L-US1-f/T301 Page 5 of 14 
a pulser configured to actuate the transducer via the ultrasound transmission line to emit an ultrasound signal through the first radial aperture; 
a computer configured to: 
generate an ultrasound image based on [[an]]the ultrasound return signal received by the transducer in response to the ultrasound signal, 
generate a photoacoustic image based on [[a]]the photoacoustic signal received by the transducer in response to the light signal, 
overlay 
identify a tissue lesion based on the image; and 
an actuator coupled to the device and configured to automatically move the device to align the biopsy device, based on the image, with the tissue lesion for collection of the tissue sample.  
Claims 29-32, 34, 36, and 41-42 are cancelled.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record do not disclose nor suggest, neither alone nor in combination, when the claim is taken as a whole, at least “a cannula …, an imaging probe configured to be coupled (or coupled) to … the cannula, … a biopsy device coupled to and extending within the cannula,” as recited in the independent claims 9 and 21. 
Prior art previously not made of record include:
Chen et al. (US Patent Pub No. 2011/0098572) discloses in Fig. 2-9 a photoacoustic probe including a transducer and a reflective surface within a cannula, but does not disclose at least a biopsy device coupled to and extending within the cannula; and
Irisawa et al. (US Patent Pub No. 2018/0177408), Irisawa et al. (US Patent Pub No. 2018/0177409), Irisawa et al. (US Patent Pub No. 2018/0078235), and Irisawa et al. (US Patent Pub No. 2018/0008243) disclose a biopsy needle including optical fibers, but do not disclose at least a cannula, a probe body, the biopsy needle extending within the cannula, and a transducer within an imaging probe that is coupled to the cannula.
The technical advantage of the claimed inventions is to couple a photoacoustic imaging device and a biopsy device within a cannula that is configured to be inserted into a patient for “more efficient, accurate, and cost-effective imaging and biopsy collection, which may be used in screening for endometrial cancer” ([0004] of the specification of the instant application).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013.  The examiner can normally be reached on M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793